Case: 19-60489     Document: 00515913475         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 24, 2021
                                  No. 19-60489                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Terna Andrew Ityonzughul,

                                                                      Petitioner,

                                       versus

   Merrick B. Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A087 426 822


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Terna Andrew Ityonzughul, a native and citizen of Nigeria, petitions
   for review of orders by the Board of Immigration Appeals (BIA) denying his
   motion to reopen and for reconsideration. On appeal, he presents claims that
   pertain to whether he demonstrated extraordinary circumstances warranting


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60489        Document: 00515913475        Page: 2   Date Filed: 06/24/2021




                                    No. 19-60489


   reopening and rescission of his in absentia order of removal, whether he is
   entitled to a remand to file an application for cancellation of removal, and
   whether he has newly discovered evidence warranting reopening.
            We review the denial of a motion to reopen or reconsider under a
   highly deferential abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d
   713, 715 (5th Cir. 2017). We also review the denial of a remand for an abuse
   of discretion. Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014). We review
   the BIA’s decision and consider the immigration judge’s decision only to the
   extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th Cir.
   2018).
            The BIA did not abuse its discretion in determining that Ityonzughul
   failed to demonstrate the existence of extraordinary circumstances
   warranting reopening and rescission of his in absentia order of removal. An
   in absentia order of removal may be rescinded if the alien demonstrates that
   the failure to appear was due to exceptional circumstances. 8 U.S.C.
   § 1229a(b)(5)(C)(i).     Although ineffective assistance of counsel may
   constitute    an   exceptional   circumstance    under    § 1229a(b)(5)(C)(i),
   Ityonzughul has failed to demonstrate that counsel performed deficiently.
   See Galvez-Vergara v. Gonzales, 484 F.3d 798, 801-02 (5th Cir. 2007).
   Despite his claim that when he called the office of his former attorney, he was
   informed of an incorrect hearing date, the record also reflects that
   Ityonzughul was given the notice of the hearing by his former attorney and
   that the attorney informed him of the correct hearing date on multiple
   occasions. Additionally, while Ityonzughul is correct that his former attorney
   mistakenly referred to a notice to appear rather than a notice of hearing, this
   mistake is inconsequential because the October 23, 2012, hearing date was
   only contained in a December 22, 2011, notice of hearing sent to his former
   attorney.    The BIA also did not disregard its own precedent because
   Ityonzughul was not required to demonstrate prejudice to succeed on his



                                          2
Case: 19-60489     Document: 00515913475           Page: 3     Date Filed: 06/24/2021




                                    No. 19-60489


   ineffective-assistance claim; instead the BIA rejected this claim because he
   failed to demonstrate that his former attorney performed deficiently.
   Accordingly, the BIA did not abuse its discretion in denying the motion to
   reopen.
          The BIA did not abuse its discretion in determining that Ityonzughul
   was not entitled to reopening based on newly discovered evidence. “A
   motion to reopen proceedings shall not be granted unless it appears to the
   [BIA] that evidence sought to be offered is material and was not available and
   could not have been discovered or presented at the former hearing.”
   8 C.F.R. § 1003.2(c)(1). Because the evidence that Ityonzughul sought to
   introduce was part of the administrative record, it could have been
   discovered prior to the filing of his initial motion to reopen. Moreover,
   Ityonzughul has offered no explanation why he could not have presented his
   evidence in his initial motion to reopen. Accordingly, the BIA did not abuse
   its discretion in denying the motion for reconsideration.
          Next, to the extent that Ityonzughul argues that his removal order is
   invalid because he never received the notice to appear, this claim is
   unexhausted and therefore we lack jurisdiction to address it. See Wang v.
   Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
          Lastly, however, Ityonzughul is correct in his argument that the BIA
   abused its discretion in determining that he was statutorily ineligible for
   cancellation of removal. Cancellation may be available to applicants who
   have been continuously present in the United States for ten or more years
   prior to filing an application, who can establish good moral character during
   that time, who have no disqualifying convictions, and whose spouse,
   children, or parent would suffer exceptional and extremely unusual hardship
   if the applicant were removed. 8 U.S.C. § 1229b(b)(1). Pursuant to the “stop
   time” rule, the period of continuous physical presence is deemed to end




                                         3
Case: 19-60489      Document: 00515913475             Page: 4   Date Filed: 06/24/2021




                                       No. 19-60489


   when an applicant is served a notice to appear. 8 U.S.C. § 1229b(d)(1)(A).
   While the failure to specify the time and date of an initial hearing does not
   render a notice to appear defective and does not deprive the immigration
   court of jurisdiction, See Pierre-Paul v. Barr, 930 F.3d 684, 689-90, 693 (5th
   Cir. 2019), abrogated in part on other grounds by Niz-Chavez v. Garland, __
   U.S. __, 141 S. Ct. 1474 (2021), the Supreme Court recently held that a
   “notice to appear” sufficient to trigger the “stop time” rule must be a single
   document containing the requisite information set out by statute. Niz-
   Chavez, 141 S. Ct. at 1485.
          Ityonzughul argues that he has more than ten years of continuous
   physical presence in the United States because the subsequent service of a
   notice of hearing after the receipt of an invalid notice to appear did not trigger
   the “stop time” rule. Per Niz-Chavez, Ityonzughul is correct. Because he
   received two documents—the notice of hearing containing the information
   missing from the notice to appear—and neither document was independently
   sufficient to trigger the “stop time rule,” Ityonzughul may be eligible for
   cancellation of removal. Thus, we remand to the BIA to determine whether
   Ityonzughul is eligible for cancellation.
                                   *        *         *
          Based upon the foregoing, the petition for review is DENIED in part,
   DISMISSED in part, and GRANTED in part. We REMAND to the BIA
   for further proceedings consistent with this opinion.




                                            4